ACCEPTED
                                                                                          12-14-00290-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     3/4/2015 12:01:28 PM
                                                                                             CATHY LUSK
                            CAUSE NO. 12-14-00290-CR                                               CLERK


 FREDERICK PERKINS                         §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                  3/4/2015 12:01:28 PM
                                  MOTION TO                            CATHY S. LUSK
                                                                           Clerk
                     EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Van Zandt

       County, Texas.

2.     The case below was styled State of Texas v. Frederick Perkins and numbered

       114-0932-14.

3.     Appellant was convicted of Possession of a Controlled Substance on October 9,

       2014.

4.     Appellant was assessed a sentence of fifteen (15) years confinement in the Texas

       Department of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on October 13, 2014.

6.     The Clerk's Record was filed on December 3, 2014; the Reporter's Record was

       filed on February 2, 2015.

7.     The Appellant’s Brief is due on March 4, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Clerk and Reporter’s Record in this case was completed, Counsel has

       filed:

                A.    On February 18, 2015, Counsel filed the Appellant’s Brief in
                   Joshua Ardry v. State of Texas, cause no. 12-14-00143-CR; and

            B.     On February 19, 2015, Counsel filed the Appellant’s Brief in Craig

                   Pruitt v. State of Texas, cause no. 12-14-00303-CR.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties. Counsel serves as the

      President of the Smith County Bar Foundation which hosted the Supreme Court

      of Texas for oral arguments on February 25 and 26, 2015. This consumed a

      great deal of time, especially in the final two weeks culminating with four

      different events over the two day period for the Court. Counsel also attended

      the Federal Criminal Bench-Bar Conference in Plano, Texas on February 26 and

      27, 2015.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR on March 11, 2015;

            B.     Appellant’s Brief in Roberta Bagwell v. State of Texas, cause no.

                   12-14-00248-CR on March 11, 2015;

            C.     Proposed Findings of Fact and Conclusions of Law for Writ of

                   Habeas Corpus in State of Texas v. Daphne Ausborne on March

                   13, 2015;

            D.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                   no. 12-14-00363-CR upon completion of the Reporter’s Record;

            E.     Appellant’s Brief in Donald Ernest Powell v. State of Texas, cause

                   no. 12-14-00355-CR upon the completion of the Reporter’s Record;

            F.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR upon the completion of the Reporter’s Record; and

            G.     Appellant’s Brief in Larry Michael Maples v. State of Texas, cause

                   no. 12-14-00337-CR when reset by the Court.
11.   Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Tyler and Texarkana Federal District

      Courts, and hearings in Smith and Van Zandt Counties.

12.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

13.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.



                                         Respectfully submitted,



                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


      This is to certify that on March 4, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney's Office,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.